Citation Nr: 0609750	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected disability. 
 
2.  Entitlement to service connection for depression, to 
include as secondary to service-connected disability. 
 
3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee arthrosis from September 3, 1997 
through March 15, 2005. 

4.  Entitlement to an evaluation in excess of 60 percent for 
left knee arthrosis with degenerative changes from March 16, 
2005.

5.  Entitlement to an initial evaluation in excess of 30 
percent for left knee instability from August 14, 2003. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 until 
December 1981.

By a November 2001 rating action, VA denied the appellant's 
claims of entitlement to service connection for a back 
disability pursuant to the newly enacted Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) standard, and service connection for 
depression.  This "re-adjudication" of the back disability 
claim in November 2001 under the VCAA had the effect of 
making a previous denial by the Board (October 2000), and the 
underlying rating decision, void.  This was so because the 
previous denial was based on the claim being "not well 
grounded."  In December 2001, the appellant filed a notice 
of disagreement with respect to both issues.  By a June 2002 
rating action, the appellant's claims for service connection 
for a back disability and service connection for depression 
were deferred by the RO.  A statement of the case was issued 
in July 2003, and a substantive appeal dated in September 
2003 is of record.  Accordingly, the issues of entitlement to 
service connection for a back disorder and depression, both 
to include as secondary to service-connected disability, are 
before the Board for appellate consideration.  See 38 C.F.R. 
§ 20.200 (2005).

The current matters come before the Department of Veteran 
Affairs (VA) Board of Veterans Appeals (Board) from rating 
decisions of the VA Regional Office (RO) in St. Paul, 
Minnesota that denied service connection for back disability 
and depression, to include as secondary to service-connected 
disorders.  Service connection for arthrosis of the left knee 
was granted by rating determination dated in June 2002.  A 10 
percent disability evaluation was assigned, effective from 
September 3, 1997, to which the veteran filed a timely 
appeal.  During the pendency of the appeal, service 
connection was established for hyperextension of the left 
knee with chronic swelling and severely antalgic gait (now 
characterized as degenerative changes of left knee meniscus 
associated with arthrosis) for which a 30 percent evaluation 
was assigned based on instability of the knee from August 14, 
2003.  By rating action dated in April 2005, the service-
connected left knee arthrosis was re-characterized as 
degenerative changes of the left knee with loss of extension, 
evaluated as 60 percent disabling, effective from March 16, 
2005.  

As the veteran is appealing the initial assignments of the 
disability ratings for his service-connected left knee, the 
issues have been framed as those listed on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 
126 (1999).  As noted in the decision below, the Board has 
addressed the effective date as to when entitlement to the 60 
percent rating was warranted.  This change in the staged 
rating is permissible under Fenderson, supra.  

The appellant was afforded a personal hearing at the RO in 
January 2002.  The transcript is of record.

(The left knee rating issues are addressed below.  
Consideration of the service connection claims is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)




FINDINGS OF FACT

1.  From September 3, 1997 through January 10, 2005, left 
knee arthrosis was manifested by degenerative changes, a 
small effusion, swelling, tenderness and complaints of pain 
without compensable limitation of motion.  

2.  From January 11, 2005, it was shown that the veteran had 
functional losses that prevented left leg motion without 
pain; he had minus 30 degrees of extension and 45 degrees of 
flexion.

3.  Since August 14, 2003, the veteran has had severe lateral 
instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee arthrosis were not met from September 3, 1997 
through January 10, 2005.  38 U.S.C.A. §§ 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5260, 5261 (2005).

2.  The criteria for an evaluation of 60 percent for left 
knee arthrosis with degenerative changes were met from 
January 11, 2005.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5260, 5261 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for left knee instability are not met since August 14, 2003.  
38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statements of the case, the appellant and his representative 
have been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  These discussions also served to inform him of the 
evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the 
appellant dated in April 2004, the RO informed him of what 
the evidence had to show to substantiate the claims, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claim, and what evidence VA would try to obtain on his 
behalf.  The letters also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim. Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not specifically informed 
as to the criteria for setting effective dates for the award 
of higher ratings, see Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), he has been informed through 
the statements of the case that this case is one where the 
rule of Fenderson, supra, applies, which means that a change 
in rating is warranted whenever shown in the record during 
the period since the award of service connection.  
Consequently, he has effectively been put on notice that 
changes in ratings may be made from the date the evidence 
shows that a change is warranted.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  The case was remanded for further 
development in December 2003 and VA clinical records have 
been requested and associated with the claims folder.  The 
veteran was most recently afforded a VA compensation 
examination in January 2005.  Under the circumstances, the 
Board finds that further assistance is not required.  See 
38 U.S.C.A. § 5103A (a) (2).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that mild 
recurrent subluxation or lateral instability of a knee 
warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 
(2005).

The Rating Schedule provides that flexion of either leg 
limited to 60 degrees warrants a noncompensable rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees. See 38 C.F.R. 
§ 4.71, Plate II (2005).

Ankylosis of either knee warrants a 40 percent evaluation if 
the knee is fixed in flexion at an angle between 10 degrees 
and 20 degrees.  A 50 percent evaluation requires that the 
knee be fixed in flexion at an ankle between 20 degrees and 
45 degrees.  A 60 percent evaluation requires extremely 
unfavorable ankylosis.  Ankylosis is considered to be 
extremely unfavorable when the knee is fixed in flexion at an 
angle of 45 degrees of more. 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA 
General Counsel clarified that when a veteran has a knee 
disability evaluated under Diagnostic Code 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or Diagnostic Code 5261; rather, such limited 
motion must at least meet the criteria for a zero-percent 
rating. 

More recently, the VA General Counsel held that separate 
ratings could be provided for limitation of knee extension 
and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004)

The record reflects that the veteran underwent arthroscopic 
surgery of the left knee in 1986.  He filed a claim for 
service connection for left knee disability in 1997.  Private 
clinical records dated in January 2002 were received showing 
that the appellant was seen for complaints that included a 
painful left knee with swelling and some limitation of 
motion.  Examination at that time disclosed a very small 
effusion.  VA examination of the left knee in May 2002 
revealed altered range of motion with tenderness on flexion 
to a maximum of 120 degrees.  It was reported that functional 
ability of the joint was disturbed.  Flexion was from zero to 
70 degrees.  D. R. Clohisy, M.D., wrote in May 2002 that 
February magnetic resonance imaging (MRI) showed what was 
most likely a tear of the cartilage in the knee joint which 
should be evaluated by a sports medicine doctor as it might 
be amenable to treatment with arthroscopic surgery.  A VA X-
ray dated in June 2002 revealed chondrocalcinosis and minimal 
degenerative changes.  By rating action dated in June 2002, 
service connection for left knee arthrosis was granted and a 
10 percent disability evaluation was assigned, both effective 
from September 3, 1997.

The veteran was afforded a VA joints examination in August 
2002.  It was noted that the claims folder was reviewed prior 
to the evaluation.  Examination of the left knee showed no 
redness, warmth or swelling.  Range of motion was from zero 
to 70 degrees.  It was reported that the veteran experienced 
significant left knee pain with full possible flexion.  The 
examiner related that it was not possible to test for 
instability on the left due to significant pain.  Strength 
testing of the flexors and extensors was associated with pain 
on the left.  It was the examiner's opinion that weakened 
movement, excess fatigability and painful motion with pain on 
use contributed to additional loss of range of motion.  There 
was no incoordination.  It was added that there was the 
possibility that during episodic flare-ups of the left knee 
joint, there could be a significantly worsened condition with 
additional decrease in motion loss.  Following examination, a 
diagnosis of degenerative arthrosis of the left knee was 
rendered.  

VA outpatient clinical records dating from August 2003 show 
that the veteran was treated for complaints primarily 
unrelated to this appeal and "walked from Plymouth to the VA 
in boots, and upon arrival . . . had developed left knee pain 
with some swelling similar to previous episodes of 
hemarthrosis."  There was no history of trauma to the knee.  
The veteran described pain as a '10' with tenderness and 
throbbing.  The left knee was swollen and tender and a 
visible limp was observed.  An MRI study showed no evidence 
of blood in the knee joint.  A small effusion was present 
with post-traumatic degenerative changes.  

A clinical statement was received from a VA staff physician 
in November 2004 noting that the veteran was being evaluated 
for hemophilia and a painful swollen left knee.  It as 
advised that the appellant not engage in any heavy lifting or 
climbing on ladders until the evaluation was completed.

An MRI in December 2004 was interpreted as showing no 
evidence of hemarthrosis or significant joint effusion and 
degenerative changes in the menisci with suspicion for tears 
involving the posterior horns of the medial and lateral 
meniscus.

The veteran was afforded a VA examination of the left knee in 
January 2005.  He stated that the left knee condition had 
worsened for which he took pain medication sparingly and used 
a knee brace and Neo-spring sleeve intermittently.  It was 
noted that he had been seen by a VA orthopedic surgeon in 
October 2004 who noted that the appellant had a severely 
antalgic limp on the left side.  He walked with a bent left 
knee.  There was no swelling or effusion of the left knee but 
there was considerable pain and crepitus as well as 
tenderness with patellar motion.  It was reported that the 
examination was very difficult during flexion and extension.  
The veteran was able to flex the knee to about 110 degrees in 
October 2004 with significant discomfort.  Ligaments were 
grossly stable.  The results of the MRI obtained in December 
2004 were reviewed.  The veteran indicated that two years 
before, he was on four softball leagues, had also been a 
roller blade instructor and was extremely active, and that he 
was no longer able to do this.  

Left knee pain was described as constant, averaging four out 
of 10 in intensity on a one-to-10 scale.  The veteran 
described the pain as an achy burning sensation at night and 
a throbbing pain during the day.  He reported swelling and a 
warm sensation but no redness.  He said that there was 
stiffness with decreased range of motion as well as locking, 
motor weakness and buckling.  The appellant related that he 
had fallen and was using a single-point cane.  He denied 
instability.

It was reported that triggers that increased left knee pain 
included prolonged standing, climbing ladders and stairs and 
squatting, kneeling and cold damp weather.  It was noted that 
the veteran was independent in activities of daily living and 
was ambulatory with a cane.  He related that he worked full 
time as an office manager for an apartment complex and was 
currently working on a degree in business.  

Physical examination of the left knee revealed pronounced 
effusion of the left knee.  It was observed that he had 
marked difficulty getting from the sitting to standing 
position and used his upper extremities for this maneuver.  
He had an antalgic gait with marked decreased weightbearing 
on the left lower extremity with his left knee in a flexed 
position.  He was unable to walk on toes, heels or squat and 
return to the standing position.  Knee circumference on the 
left was 42.5 on the left compared to 40.5 on the right.  
Marked tenderness was elicited of the medial tibial plateau 
and infrapatellar space.  There was a marked positive 
patellar test.  The veteran had a well-healed surgical scar 
over the lateral aspect of the knee.  It measured 9.5 
centimeters and was numb and nonadherent.  There was marked 
crepitus of the left knee.  

Active range of motion of the left knee revealed -30 degrees 
of full extension when the veteran was on the examination 
table.  The examiner noted that when the veteran was 
standing, extension was -23 degrees out of zero which was 
felt to suggest some symptom magnification.  Flexion of the 
left knee was performed to 45 degrees.  It was noted that 
passive range of motion of the left knee with the veteran 
supine on the examination table could not prove the 45 out of 
135.  When he was seated, he was noted to be able to flex to 
50 degrees.  (A note was added that on the October 2004 
orthopedic examination, it was reported that the appellant 
experienced significant discomfort when performing flexion to 
110 degrees.)  It was noted that the entire range-of-motion 
maneuver was performed with pain.  There were negative 
anterior and posterior drawer signs, and negative varus and 
valgus stress tests.  The examiner stated that the McMurray's 
sign was unable to be checked because of pain.  It was opined 
that the veteran was unable to tolerate repetitive movements 
as he was severely limited in his range of motion.

The veteran asserts that the symptoms associated with left 
knee disability are more severely disabling than reflected by 
the currently assigned disability evaluations and warrant 
higher ratings.  

Service connection for left knee disability was initially 
established under 38 C.F.R. § 4.71a, Diagnostic Code 5003-
5260.  The Board observes that from the date that service 
connection was established in September 1997, it was shown 
that the veteran experienced left knee pain, a small effusion 
and minimal degenerative changes, but there was no other 
ratable findings in this regard.  When, as was the case here, 
the limitation of motion of the left knee is non-compensable 
under Diagnostic Codes 5260 or 5261, a rating of 10 percent 
is for application for the veteran's left knee under 
Diagnostic Code 5010-5003.  This 10 percent rating 
contemplates the effect of arthritis in major joints, such as 
disability caused by pain, despite the lack of a compensable 
limitation of motion.  Given the absence of specific evidence 
suggesting that pain experienced by the veteran equated to 
disability such as occurs with greater limitation of motion, 
a higher rating for left knee disability manifested by 
limitation of motion was not warranted.  

When the veteran was examined for compensation purposes in 
May and August 2002, X-ray disclosed degenerative changes of 
the left knee, but without indications of any redness, warmth 
or swelling.  Range of motion shown was from zero to 70 
degrees which is noncompensable under established rating 
criteria.  It was reported that the veteran experienced 
significant left knee pain, and it was the examiner's opinion 
that weakened movement, excess fatigability and painful 
motion with pain on use contributed to additional loss of 
range of motion.  The Board notes that the veteran more or 
less admitted on a subsequent VA examination that during that 
approximate time frame, he was extremely physically active, 
playing on four softball leagues, and as a roller blade 
instructor.  Although the examiner did not quantify the 
degree of additional loss of motion that might have occurred 
with activity, there is no evidence that the functional 
losses indeed equated to a compensable loss of extension or a 
compensable loss of flexion.  

The Board observes that VA clinical records dating from 
August 2003 did indicate that the appellant experienced 
increased left knee symptomatology including swelling, 
instability and an antalgic gait that was recognized by the 
grant of a separate rating for instability for which a 30 
percent evaluation was assigned from August 14, 2003 under 
Diagnostic Code 5257.  The Board concludes, however, that the 
clinical findings from the date of the grant were still not 
such that a higher rating was warranted based on arthritis 
and limitation of motion, to include functional loss relative 
to pain.  See DeLuca; Fenderson.

The Board observes that by the most recent VA examination 
January 2005, the veteran's left knee condition had clearly 
deteriorated.  It was shown that he experienced increased 
physical limitations on account of constant pain and 
crepitus, as well as marked tenderness with patellar motion 
that had adversely affected daily living activities.  It was 
noted that he was unable to tolerate repetitive movements 
because of severely limited range of motion, at worst shown 
to be from -30 to 45 degrees.  He had become reliant upon a 
cane for ambulation and used a knee brace at times.  Based on 
such findings that included the above, the 10 percent 
evaluation for degenerative changes of the left knee was 
increased to 60 percent under the diagnostic code for 
unfavorable ankylosis.  See 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  The Board points out that this is the 
maximum schedular rating for a knee disorder based on limited 
motion.  Accordingly, as the veteran has been assigned the 
maximum rating available for his left knee, his claim for a 
higher rating must be denied.  There is no evidentiary basis 
for assigning a higher disability rating for pain in this 
instance.  See Spencer v. West, 13 Vet. App. 376, 382 (2000).  

The Board finds, however, that the January 11, 2005 VA 
examination was first time that it was factually 
ascertainable that symptomatology associated with the left 
knee could be equated to the criteria for unfavorable 
ankylosis.  Therefore, the claim is granted to the extent 
that a 60 percent disability evaluation may be assigned for 
degenerative changes from that date.  See 38 C.F.R. § 3.400 
(2005).

As to the claim for a rating in excess of 30 percent for left 
knee lateral instability from August 14, 2003, the Board 
points out that the appellant is currently in receipt of the 
maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  As the maximum rating has been assigned, a basis 
for assigning a higher disability rating is not warranted. 
See Spencer v. West, 13 Vet. App. 376, 382 (2000).

Finally, the veteran is shown to have scarring from surgery 
on the left knee.  Separate disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are painful on objective demonstration; or cause 
any limitation of function. See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); 38 C.F.R. § 4.118 (2005).  However, there 
is no basis for assigning a separate rating for the scarring 
of the left knee. The clinical evidence, including VA 
examination report, has indicated that the scar is well 
healed.  There is no indication of any functional impairment 
related thereto, at least not beyond what is already 
contemplated by the other ratings already in effect.  
Additionally, the scars appear to be asymptomatic, and are 
not of a size that would warrant a compensable evaluation.  
38 C.F.R. § 4.118 (2005).

The Board has also considered whether a rating may be 
assigned for degenerative changes or instability based on 
criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2005).  The current evidence of record 
does not demonstrate that the left knee disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the knee disability has an adverse effect on employment 
(particularly given the 60 and 30 percent ratings), but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  




ORDER

An initial evaluation in excess of 10 percent for left knee 
arthrosis from September 3, 1997 through January 10, 2005 is 
denied.  A 60 percent rating is granted for left knee 
arthrosis with degenerative changes from January 11, 2005.
 
An evaluation in excess of 60 percent for arthrosis with 
degenerative changes of the left knee from January 11, 2005, 
is denied. 

An initial evaluation in excess of 30 percent for left knee 
instability is denied. 


REMAND

Review of the record discloses that the veteran has not been 
provided sufficient notice under Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues of service connection for a back 
disorder and psychiatric disability.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent various 
VCAA notice letters to the veteran, but none adequately 
addresses the claims for service connection for a back 
disorder or depression, to include as secondary to service-
connected disabilities.  The veteran must therefore be given 
the required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA as to these 
claims.

The Board notes that VA outpatient treatment records dated 
through August 19, 2003 have been associated with the claims 
file, except for a single magnetic resonance imaging (MRI) 
report dated in December 2004.  In authorizations to request 
clinical records dated in December 2004 and February 2005, 
the veteran stated that he continued to receive medical 
treatment at the Minneapolis, Minnesota VA Medical Center and 
requested that that information be retrieved.  Therefore, all 
pertinent VA clinical records dating from August 2003 should 
be secured and associated with the claims folder.  See Bell 
v. Derwinski.2 Vet. App. 611 (1992).

Additionally, the Board observes that the veteran has never 
been afforded VA examination for compensation purposes with 
respect to his claims of service connection.  He should 
therefore be scheduled for VA psychiatric and orthopedic 
examinations to ascertain the onset and etiology of each 
claimed disorder.  The fulfillment of the VA's statutory duty 
to assist includes requesting VA examination by a specialist 
when indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required 
to substantiate the claims of service 
connection for a back disorder and 
depression, to include on a secondary 
basis.  The RO must notify the 
appellant of what part of the evidence 
he should obtain and what part the RO 
will attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  He should likewise be given 
notice regarding possible ratings and 
effective dates.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

2.  All pertinent VA clinical records 
dating from August 19, 2003 should be 
retrieved from the Minneapolis, 
Minnesota VA Medical Center and 
associated with the claims folder. 

3.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for VA psychiatric and 
orthopedic examinations to determine 
whether he now has back disability or an 
acquired psychiatric disability of 
service onset or whether either is 
related to service-connected 
disabilities.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a copy 
of this remand should be made available 
to the examiners designated to examine 
the appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiners should provide an 
opinion, with complete rationale, as to 
the medical probability that the veteran 
now has back or psychiatric disabilities 
that are etiologically related to 
service or have been caused by or made 
worse by service-connected orthopedic 
disabilities.  (The examiners should be 
referred to the veteran's service 
records, which include a March 1980 
record of back pain and possible spasm.)  
All opinions should be set forth in 
detail.  

4.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or is 
deficient, they should be returned to 
the examiners for necessary corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


